On Petition eor Rehearing.
Robinson, J.
We have carefully considered the reasons urged by appellee for a rehearing of this appeal, but are still of the opinion that a correct conclusion was reached on the former hearing. The only question presented in the petition is the construction placed upon the evidence as to certain repairs. This question wms fully argued in the original briefs, and was decided on the former hearing. The agreement to repair the windows was carried out, as shown by the evidence, but there is nothing in the evidence as to how long the tenant would continue to occupy the premises, or that he would continue to occupy them at all after the close of that year.
The tenancy would expire in less than a month when the conversation between the parties was had, and the subject-matter of that conversation may have been a tenancy for one year, or for six months, the evidence does not disclose. It is shown that the windows were repaired and that the cellar was never repaired, and it also appears that the tenancy did continue for one year and for seven months of another year. As *592we said in the original opinion, the subsequent conduct of the parties strengthens the belief that if there was an agreement reached as to the continuation of the tenancy it was done without reference to the repairs of the cellar.
Petition overruled.